Michigan Territory Towit—in the supreme court for the territory OF MICHIGAN OF THE TERM OF SEPR l8lO-

Lewis Peltier by Sol Sibley his AtP comflains of John Osburn in custody of the vice marshal &c of a flea of the Case &c

Whereas the said Louis Peltier, now is a good, true faithful and honest citizen of the United States of America and of this Territory, and as such a good, true faithful and honest citizen hath always been taken, held and reputed by all his friends and neighbors and other good and worthy citizens of said United States and this Territory, to be a man of good name fame credit & reputation and hath for all his lifetime past hitherto lived and continued, free, clear, innocent and wholly unsuspected of and from all and all manner of theft, fraud, deceit and falsehood and every other such hurtful crime—
And whereas the said Louis Peltier now is and for diverse years now last past hath been a Butcher and hath for all the said time used the art trade and business of a Butcher, without any falsity, fraud, theft or deceit, by means whereof the said Louis, not only deservedly obtained and acquired the benevolence, good opinion and credit of all his neighbors and friends and other worthy citizens of the United States & this Territory to whom he was in any wise known, but also daily gained and acquired sundry great gains and profits in his aforesaid business, to the comfortable support of himself and family, and to the great increase of his riches—Yet the said John Osburn well knowing all and singular the premises but greatly envying the happy state & condition of the said Louis Peltier, and contriving and maliciously intending to hurt, injure, degrade and damnify the said Louis in his good name fame credit and reputation in his said Business and to cause him to be *325reputed a felon and thief and to bring him into danger of the pains & penalties of the laws of the territory made for the punishrrd of thieves and felons, on the nineth day of July One thousand Eight hundred and Ten, at Detroit in the territory of Michigan and within this Court, in a certain discourse which he the said John Osburn then and there had and held, with diverse other worthy citizens of the United States and this Territory of and concerning the said Louis Peltier, he the said John Osburn then and there falsely and maliciously said, rehearsed, proclaimed openly and loudly published these false, feigned, scandalous and opprobrious English words following of the said Louis Peltier, in the presence and hearing of diverse of the good citizens of the United States and this Territory, Towit, “Louis Peltier (meaning the Plaintiff) is a thief and I” (meaning the said John Osburn) “can prove it” And afterwards, towit on the same day and year aforesaid, at Detroit aforesaid in the Territory aforesd in a certain other discourse which he the said John Osburn; then and there had with diverse other worthy citizens of the said United States and this Territory of and concerning the said Louis Pel-tier, he the said John Osburn, then and there falsely and maliciously, said rehearsed and proclaimed openly and loudly published, these other false feigned, scandalous and opprobrious English words following of the said Louis, in the presence and hearing of these citizens last mentioned, to wit, “He (meaning the said Louis Peltier) is a thief and I (meaning the said John Osburn) can prove it” (meaning that the said Louis was a thief and that he the said John Osburn could prove the said Louis Peltier to be a thief) and that the said Louis had feloniously stolen personal property—And after-wards towit on the same day and year aforesd at Detroit aforesd in the Territory aforesaid, in a certain other discourse which he the said John Osburn then and there had with diverse other worthy citizens of the United States and this Territory of and concerning the said Louis Peltier, he the said John Osburn then and there falsely and maliciously said rehearsed, proclaimed openly and loudly published these other false, feigned, scandalous English words following of the said Louis Peltier in the presence and hearing of the said citizens last mentioned, To wit, “Louis Peltier (meaning the plaintiff) is a thief”—By means of speaking publishing and declaring of which said several false, feigned, scandalous and opprobrious English words aforesaid, he the said Louis Peltier is much hurt, injured, degraded and damnified in his good name, fame, credit and reputation, and fallen into great difidence and discredit amongst his neighbors and other worthy citizens of the United States and this Territory with whom he dealt, in so much that diverse of those neighbors and other worthy subjects of the United States and this Territory, have on occasion of the speaking of the said false and defamatory words, so vehemently suspected the said Louis Peltier to be guilty of theft, and to be a person worthy of no credit, that they have wholly refused and *326still do daily more and more refuse to have any manner of dealing, commerce, or conversation with him on any account, as before they used to have, to the damage of the said Louis Peltier Eight hundred dollars, and therefore he brings suit &c Pledges John Doe & Richd Roe Sol Sibley Aty
Michigan Territory to wit Louis Peltier puts in his place Sol Sibley his Atty against John Osburn to prosecute in a plea of trespass on the case—

[In the handwriting of Solomon Sibley]